Citation Nr: 1609129	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to non-service-connected pension benefits.

2.  Entitlement to service connection for pseudofolliculitis barbae (claimed initially as a shaving problem).

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from July 1980 through May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claims for non-service-connected pension benefits and service connection for pseudofolliculitis barbae, a bilateral knee disorder, and PTSD.  The Veteran has perfected timely appeals of those denials.

Testimony was received from the Veteran during an October 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder; pseudofolliculitis barbae; and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran testified during his October 2015 video conference hearing that he wished to withdraw his appeal as to the issue of his entitlement to non-service-connected pension benefits.


CONCLUSION OF LAW

The Veteran's substantive appeal as to the issue of entitlement to non-service- connected pension benefits is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, withdrawals of an appeal must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran's claim for non-service-connected pension benefits was received by VA in December 2009.  That claim was denied in the RO's August 2010 decision.  The Veteran subsequently perfected an appeal as to that denial.  During his October 2015 video conference hearing, however, he testified on the record that he wished to withdraw his appeal.

There remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to non-service-connected pension benefits.  As such, the Veteran's appeal as to that issue is dismissed.



ORDER

The Veteran's appeal as to the issue of entitlement to non-service-connected pension benefits is dismissed.


REMAND

During his video conference hearing, the Veteran testified that he had a bilateral knee disorder that pre-existed his enlistment into service.  In an August 2011 VA Form 21-4142 release, he identified pre-enlistment medical treatment from April 1963 through June 1980 at Serra Community Medical Center.  Despite the same, there is no indication in the record that VA has undertaken any efforts to obtain those records.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

In a separate August 2011 VA Form 21-4142 release, the Veteran reported that he received treatment at the VA Medical Center (VAMC) facility in Long Beach, California.  VA treatment records obtained and associated in the claims file pertain only to treatment received by the Veteran at VAMC Western Los Angeles and VAMC Sepulveda.  There is also no indication in the record that VA has made any inquiries for treatment records from VAMC Long Beach.  VA must undertake such efforts at this time.  38 C.F.R. § 3.159(c)(2).

During his video conference hearing, the Veteran testified that he has been receiving medical treatment at VAMC Sepulveda since 1980 and at the VAMC Greater Los Angeles since 1994.  To the extent that treatment records from those VA facilities are associated with the record, the records obtained to date relate to treatment at VAMC Sepulveda no earlier than December 2013 and at VAMC Western Los Angeles no earlier than September 2004.  It is unclear from the record as to whether VA has undertaken any efforts to obtain earlier treatment records from those facilities.  VA must also make such efforts at this time.  38 C.F.R. § 3.159(c)(2).

In relation to the Veteran's knees, service treatment records show that the Veteran was treated during service in August 1980 for bilateral knee pain and slight crepitus.  Post-service x-rays taken of the veteran's knees during VA treatment in December 2004 revealed quadriceps tendon spurs.  A physical examination of the left knee performed during VA treatment in October 2005 revealed limited range of motion.  A May 2010 VA treatment record notes a bilateral knee osteoarthritis diagnosis.    During his video conference hearing, the Veteran testified that he has had ongoing bilateral knee pain and swelling, and, that he underwent a right knee replacement surgery in June 2015 at the VAMC Greater Los Angeles.  He testified that he was planning to undergo a left knee replacement in 2016.  Although the post-service records suggest a possible etiological relationship between the Veteran's current knee conditions, the record does not contain any definitive medical opinions as to whether the current conditions were first sustained during service or are related to an injury or illness sustained during active duty service.

In regard to the Veteran's claimed pseudofolliculitis barbae, the service treatment records note that the Veteran was treated and followed for pseudofolliculitis barbae on multiple occasions throughout his active duty service.  Post-service treatment records do not indicate regular treatment for pseudofolliculitis barbae; however, a May 2010 record makes an isolated reference to "tinea barber" that was being treated with hydrocortisone on the Veteran's beard area.  Still, it is unclear from the record as to whether the Veteran's pseudofolliculitis barbae has persisted during the appeal period, and if so, whether any current condition is related etiologically to the condition treated during his active duty service.

Despite the foregoing, the Veteran has not been afforded VA examinations of his knees or skin to determine whether the nature and etiology of his claimed bilateral knee disorders and pseudofolliculitis barbae.  In view of the foregoing evidence, such examinations should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered mental health treatment and/or treatment for his knees and pseudofolliculitis barbae since April 2015.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder; pseudofolliculitis barbae; and a bilateral knee disorder.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain additional treatment records from Serra Community Medical Center, VAMC Sepulveda since 1980, and VAMC Greater Los Angeles since 1994, and to arrange VA examinations of the Veteran's knees and claimed pseudofolliculitis barbae.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Serra Community Medical Center and for any private or VA medical providers who have provided mental health treatment and/or treatment for his knees and pseudofolliculitis barbae since April 2015.
 
2.  Obtain the Veteran's treatment records from Serra Community Medical Center (to include records for treatment received by the Veteran from 1963 through 1980) and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA orthopedic examination of his knees to determine the nature and etiology of any diagnosed conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was treated during service in August 1980 for complaints of bilateral knee pain and slight crepitus.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed bilateral knee disorder.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during the Veteran's active duty service, or alternatively, was caused by or resulted from an injury or illness sustained by the Veteran during his active duty service.

The examiner should provide a complete rationale for the opinions rendered.  Such rationale should include citation to any relevant facts, evidence, or medical principles that support the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.

4.   The Veteran should also be afforded a VA skin examination of his claimed pseudofolliculitis barbae to determine the nature and etiology of any diagnosed conditions.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was treated for pseudofolliculitis barbae during his active duty service.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis with respect to the claimed pseudofolliculitis barbae.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during the Veteran's active duty service, or alternatively, was caused by or resulted from an injury or illness sustained by the Veteran during his active duty service, to include pseudofolliculitis barbae treated during service.

The examiner should provide a complete rationale for the opinions rendered.  Such rationale should include citation to any relevant facts, evidence, or medical principles that support the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.
 
5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.
 
6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder; pseudofolliculitis barbae; and a bilateral knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


